COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                '
 LAFONDA GRAY,                                                 No. 08-11-00003-CR
                                                '
                       Appellant,                                  Appeal from
                                                '
 v.                                                            120th District Court
                                                '
 THE STATE OF TEXAS,                                        of EL Paso County, Texas
                                                '
                       Appellee.                '             (TC # 20100D01838)


                                         OPINION

       Lafonda Gray appeals his conviction of possession of less than one gram of cocaine. A

jury found Appellant guilty and the trial court assessed his punishment at confinement in the

state jail for twenty-four months. We affirm.

                                    FACTUAL SUMMARY

       In the early part of 2010, Detective Lynn Picard received an anonymous Crime Stoppers

tip that drugs were being sold out of 11009 Rockdale in El Paso. Picard conducted surveillance

of the residence in February and March of 2010 in an effort to verify the tip but she was

unsuccessful. Consequently, she began doing trash pick-ups at the residence in an effort to

search for drug residue or paraphernalia. On March 10, 2010, Picard and Detective Sergio Lopez

went to Appellant’s residence early in the morning prior to curb-side trash pick-up and removed

the trash bags from the bin. Picard and Lopez found mail addressed to Appellant, a couple of

sandwich baggies with cut corners, and marihuana stems. Baggies with the cut corners are used

in packaging of street level narcotics. She also found cocaine residue on one of the cut corners.

Picard picked up the trash again two weeks later and found additional baggies with cut corners,
marihuana stems and seeds, and marihuana “roaches.” She tested one of the cut corners and

found cocaine residue. Picard also found FoodSaver bags which are used to package marihuana.

Approximately two weeks later, Picard picked up the trash again and found marihuana stems and

seeds, cut corners from baggies, and a Ziploc bag that tested positive for cocaine. She also found

a document bearing Appellant’s name.

       Based on the information she had gathered, Picard obtained a search warrant for

Appellant’s residence. Picard and Lopez were assisted by the SWAT Team when they executed

the search warrant at 5:20 a.m. on April 16, 2010. The SWAT Team entered first and secured

Appellant, Demarko Gray, and Kenneth Berry. When Lopez saw Appellant seated outside by

the front door of the residence, Lopez asked who owned the house so he could give him the

search warrant. Appellant told Lopez that it was his house and his bedroom was in the northwest

corner of the house. In the kitchen, Picard found marihuana, a spoon with white residue on it

which tested positive for cocaine, and a large scale. She also found a small digital scale in a

drawer along with small Ziploc baggies and a bill from CitiCard addressed to Appellant. Picard

testified that the small baggies are commonly used to package drugs for sale. In another drawer,

the officers found a gun.    Picard explained that the larger scales are typically used when

packaging larger quantities of drugs like marihuana because they are measured in pounds. The

smaller digital scales are used in the packaging of smaller quantities of drugs. In the living

room, the officers found marihuana roaches and stems, and a Taser. In the dining room, one of

the officers found a water bill for the residence in Appellant’s name as well as a Bank of

America statement. The officers also searched the bedrooms. In the northwest bedroom, the

officers found an expired driver’s license and another document bearing Appellant’s name. They

searched the dresser in that bedroom and found a large sum of cash. They also found a lockbox



                                              -2-
which contained more cash and a Texas identification card belonging to Appellant. The officers

found $5,255 in Appellant’s bedroom. The police found an additional $2,475 hidden inside of a

shoe in the bedroom used by Demarko. Demarko denied ownership of the money but Appellant

claimed that it was his money. When asked whether he was employed, Appellant told the

officers that he worked for Triple A Construction and for a mechanic’s shop, but he could not

provide the officers with any information or telephone numbers to verify his employment. Sgt.

Barry Alvarez asked Appellant why he had so many $100 bills in the lockbox and he said it was

because he knew the police would be looking for $20 bills and would be less likely to seize the

money as the proceeds of drug trafficking so he exchanged the $20 bills for $100 bills. Sgt.

Alvarez testified that cocaine is sold to street level users in $20 bindles.   The white powdery

substance found on the spoon was submitted to the El Paso Police Department Crime Lab for

testing. The first analyst determined that the substance was cocaine and it weighed .04 grams.

The second analyst likewise determined that it was cocaine but it weighed .03 grams because a

portion of the substance had been used in the prior testing.

       Appellant’s older brother, Demarko Gray, testified for the defense. He lives with his

grandmother but he has some clothes and other items at Appellant’s house. Demarko admitted

that the gun found in the kitchen was his. He put it in the kitchen drawer when he heard the

police announce that they were entering the house. Appellant keeps Demarko’s pit bulls at the

house because their grandmother did not want the dogs in her yard because she has a garden.

Demarko sells the pit bull puppies for $500 to $600 each and he shares part of the money with

Appellant. On cross-examination, Demarko admitted that he had only sold one litter of puppies

and he had not sold any from the second litter because they were only five weeks old. Demarko

explained that he used the large scale to weigh the puppies. Demarko and Appellant also have a



                                                 -3-
pressure washing business and they make $400 to $500 per week.              On cross-examination,

Demarko testified that they charge $10 per car and usually wash ten to twenty cars at the flea

market on Fridays and Saturdays.        They have a keyboard and recording equipment and

sometimes charge other people to use the equipment. He estimated they made approximately

$1,000 per month with this business. Demarko and Appellant also purchase clothes wholesale

from China and sell them out of the house. Demarko admitted that he and Kenneth Berry had

smoked marihuana the night before the police entered the house, but he denied using cocaine.

Demarko was charged with possession of marihuana and cocaine. The cocaine charge was

dismissed and he entered a plea of guilty to possession of marihuana.

       Kenneth Berry testified that he and Ronald Turner went to visit Demarko at Appellant’s

house. He took some “chronic” or high-grade marihuana to the house and he smoked it with

Ronald and Demarko. They played games on the Xbox for a while and Ronald left. Berry also

took seven grams of cocaine he had purchased earlier that day for $200, a spoon, and a small

scale to the house. After Demarko fell asleep, Berry started using the cocaine by placing it in the

spoon and snorting it. He used all of the cocaine by himself.

       Detective Lopez testified on rebuttal that a street level user typically buys a “20” or .3 to

.5 grams of cocaine for $20. For $200, a person can purchase what is referred to as “a seven” or

about seven grams of cocaine. That large an amount is usually purchased by a dealer, not a street

level user. He had never known anyone to use seven grams of cocaine in a twelve hour period

by himself. Further, people typically snorted cocaine from little vials or the corners of baggies

and he had never heard of a person snorting it from a measuring spoon like Berry had claimed he

had done.    A measuring spoon is more typically used to mix and measure cocaine for




                                               -4-
distribution. During the investigation after the search, Demarko did not claim that the marihuana

was his. Likewise, Berry did not tell the officers that the cocaine was his.

       The jury rejected Appellant’s defense and found him guilty of possessing less than one

gram of cocaine as charged in the indictment. He raises three points of error on appeal.

                                    LEGAL SUFFICIENCY

       In his first point of error, Appellant challenges the legal and factual sufficiency of the

evidence to support his conviction. In 2010, the Court of Criminal Appeals abandoned factual

sufficiency review in those cases where the burden of proof is beyond a reasonable doubt.

Brooks v. State, 323 S.W.3d 893, 894-95 (Tex.Crim.App. 2010)(finding no meaningful

distinction between the legal and factual sufficiency standards and no justification for retaining

both standards, therefore overruling the factual sufficiency review adopted in Clewis v. State,

922 S.W.2d 126, 133 (Tex.Crim.App. 1996)). The legal sufficiency standard articulated in

Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979), is the only

standard a reviewing court applies in determining whether the evidence is sufficient to support a

conviction. Brooks, 323 S.W.3d at 894-95. Therefore, in accordance with Brooks, we review

Appellant’s legal and factual sufficiency claims together under the Jackson legal-sufficiency

standard and determine whether the evidence is sufficient to support the challenged elements of

the criminal offense beyond a reasonable doubt. See Brooks, 323 S.W.3d 894-95, citing Jackson,

443 U .S. at 319, 99 S. Ct. 2789.

                             Standard of Review and Applicable Law

       Under the Jackson standard, a reviewing court must consider all evidence in the light

most favorable to the verdict and in doing so determine whether a rational justification exists for

the jury's finding of guilt beyond a reasonable doubt. Brooks, 323 S.W.3d at 894-95, citing



                                                -5-
Jackson, 443 U.S. at 319, 99 S.Ct. at 2789. As the trier of fact, the jury is the sole judge as to the

weight and credibility of witness testimony, and therefore, on appeal we must give deference to

the jury’s determinations. Brooks, 323 S.W.3d at 894-95. If the record contains conflicting

inferences, we must presume the jury resolved such facts in favor of the verdict and defer to that

resolution. Id. On appeal, we serve only to ensure the jury reached a rational verdict, and we

may not reevaluate the weight and credibility of the evidence produced at trial and in so doing

substitute our judgment for that of the fact finder.         King v. State, 29 S.W.3d 556, 562

(Tex.Crim.App. 2000). This standard applies equally to both direct and circumstantial evidence.

King v. State, 895 S.W.2d 701, 703 (Tex.Crim.App. 1995).

       A person commits an offense if he knowingly or intentionally possesses a controlled

substance in penalty group 1. TEX.HEALTH & SAFETY CODE ANN. § 481.115(a)(West

2010). Cocaine is a controlled substance in penalty group 1. TEX.HEALTH & SAFETY CODE

ANN. 481.102(3)(D). The Penal Code defines “possession” as actual care, custody, control, or

management. TEX.PENAL CODE ANN. § 1.07(a)(39)(West Supp. 2011). To prove unlawful

possession of a controlled substance, the State must prove that (1) the accused exercised control,

management, or care over the substance; and (2) the accused knew the matter possessed was

contraband. Poindexter v. State, 153 S.W.3d 402, 405 (Tex.Crim.App. 2005). Mere presence at

a location where drugs are found is insufficient, by itself, to establish actual care, custody, or

control of those drugs. Evans v. State, 202 S.W.3d 158, 162 (Tex.Crim.App. 2006). When the

accused is not in exclusive possession of the place where the substance is found, it cannot be

concluded that the accused had knowledge of and control over the contraband unless there are

additional independent facts and circumstances which affirmatively link the accused to the

contraband. Poindexter, 153 S.W.3d at 406.



                                                -6-
       A nonexclusive list of factors that can be sufficient, either singly or in combination, to

establish someone’s possession of contraband include: (1) the defendant’s presence when a

search is conducted, (2) whether the contraband was in plain view, (3) the defendant’s proximity

to and the accessibility of the contraband, (4) whether he was under the influence of a controlled

substance or narcotic when arrested, (5) whether he possessed other contraband when arrested,

(6) whether he made incriminating statements when arrested, (7) whether he attempted to flee,

(8) whether he made furtive gestures, (9) whether there was an odor of contraband, (10) whether

other contraband or drug paraphernalia were present, (11) whether he owned or had the right to

possess the place where the contraband was found, (12) whether the contraband was found in an

enclosed place, (13) whether he was found with a large amount of cash, (14) whether his conduct

indicated a consciousness of guilt, (15) whether he made incriminating statements connecting

himself to the contraband, (16) the quantity of the contraband, (17) whether he was observed in a

suspicious area under suspicious circumstances; and (18) whether the defendant possessed

weapons. Evans, 202 S.W.3d at 162 n.12; Hargrove, 211 S.W.3d 379, 386 (Tex.App.--San

Antonio 2006, pet. ref’d); Lassaint v. State, 79 S.W.3d 736, 740-41 (Tex.App.--Corpus Christi

2002, no pet.). These are simply some factors which may circumstantially establish the legal

sufficiency of the evidence to prove knowing “possession.” Evans, 202 S.W.3d at 162 n.12.

They are not a litmus test. Id. An appellate court should not focus on the absence of certain

affirmative links, but should consider the logical force of the links that are present. Edwards v.

State, 178 S.W.3d 139, 144 (Tex.App.--Houston [1st Dist.] 2005, no pet.). It is not the number

of links that is dispositive, but rather the logical force of all of the evidence, direct and

circumstantial. Evans, 202 S.W.3d at 162.

                                            Analysis



                                              -7-
       Several links are present in this case. First, Appellant was present when the search

warrant was executed (link #1). Second, Appellant had a right to possess the place where the

contraband was found (link #11). Appellant told Detective Lopez that he owned the house and

the officers found a utility bill for the residence in Appellant’s name. Appellant’s control of the

house gives rise to a reasonable inference that he had care, custody, or control of the cocaine

found in plain view on the kitchen counter. See Evans, 202 S.W.3d at 163.

       Third, both marihuana and cocaine were found in plain view on the kitchen counter (link

#2). While Appellant’s witness, Kenneth Berry, testified that he took cocaine to the residence

that evening, the jury could have rejected the inference that the cocaine belonged exclusively to

Berry given that the police had found cocaine residue in baggies taken from Appellant’s trash

during the weeks prior to execution of the search warrant. Fourth, the police found drug

paraphernalia near the cocaine, namely, a large scale and a small scale (link #10). Detective

Picard testified that these scales are typically used in the packaging of drugs.               See

TEX.HEALTH & SAFETY CODE ANN. § 481.002(17)(defining drug paraphernalia to include

equipment, a product, or material that is used or intended for use in packaging a controlled

substance); Hargrove, 211 S.W.3d at 386 (referring to scales as drug paraphernalia). Fifth,

Appellant had a large quantity of cash in the house ($7,730) yet he had no regular source of

income. Sixth, Appellant told the police that he had a large number of $100 bills because he

knew the police would think that a large number of $20 bills would look like the proceeds of

drug trafficking so he exchanged them for $100 bills. The jury could have inferred from this

statement that Appellant was exhibiting a consciousness of guilt (link #14 in the list). The jury

could have also concluded that the statement is incriminating because it indicates knowledge of

drug trafficking (link #15). Seventh, there is evidence that Appellant possessed a handgun and a



                                               -8-
Taser (link #18). The logical force of these links is sufficient to permit the jury to rationally find

that Appellant knowingly exercised control, management, or care over the cocaine. Point of

Error One is overruled.

                             VIOLATION OF MOTION IN LIMINE

        In Points of Error Two and Three, Appellant asserts that the trial court erred by denying

his motion for mistrial based on several alleged violations of a motion in limine by the State.

The trial court granted Appellant’s motion in limine and required the State to approach the bench

before eliciting evidence of gang affiliation, extraneous offenses, or prior convictions before the

jury. Appellant directs our attention to five instances during trial when the State allegedly

violated the trial court’s order:

    1. The prosecutor referred to Appellant as the “known offender” when asking Officer

        Arturo Herrera whether a controlled substance was submitted to him for testing;

    2. The prosecutor asked Officer Arturo Herrera if the controlled substance from Appellant

        had been tested more than once and he replied that he did not know whether something

        had happened in the past and he would have to check with the I/LEADS system;

    3. Sgt. Barry Alvarez testified that the SWAT Team participated in the execution of the

        warrant for officer safety because there was a “past history”;

    4. Detective Lynn Picard testified that she did not know Appellant prior to this case so she

        looked him up on the I/LEADS system and obtained a photo of him;

    5. Detective Lynn Picard testified that she checked the I/LEADS system for contacts

        associated with the residential address to be searched, she found two names, Shantell

        Britton and Appellant.

Appellant contends that as a result of these violations, the State put before the jury inadmissible



                                                -9-
evidence related to prior arrests, prior convictions, and extraneous offenses which had not been

disclosed.

                                        Untimely Objections

        The State argues that Appellant failed to preserve error with respect to each of the first

three instances because his objections were untimely. A motion in limine is not a ruling on the

admissibility of evidence but rather one regarding the administration of trial. Harnett v. State, 38
S.W.3d 650, 655 (Tex.App.--Austin 2000, pet. ref’d). It is a preliminary matter and normally

preserves nothing for appellate review. Fuller v. State, 253 S.W.3d 220, 232 (Tex.Crim.App.

2008). For error to be preserved with regard to the subject of a motion in limine, an objection

must be made at the time the subject is raised during trial. Id.; see TEX.R.APP.P. 33.1. Further,

the objection must be timely. TEX.R.APP.P. 33.1(a)(1). An objection is timely if it comes at the

earliest opportunity or as soon as the ground for objection becomes apparent. Gillenwaters v.

State, 205 S.W.3d 534, 537 (Tex.Crim.App. 2006); Moore v. State, 999 S.W.2d 385, 403

(Tex.Crim.App. 1999).      An objection made after the prosecutor has elicited the testimony

typically comes too late. Cruz v. State, 238 S.W.3d 381, 385 (Tex.App.--Houston [1st Dist.]

2006, pet. ref’d).

        In each of the first three instances, Appellant failed to object as soon as the ground for the

objection became apparent. In the first instance, Appellant did not object until after the witness

had been asked and had answered two other questions. In the second and third instances,

Appellant did not object until after the witness had been asked and had answered another

question. Appellant’s untimely objections did not preserve error. See Luna v. State, 268 S.W.3d
594, 604 (Tex.Crim.App. 2008)(appellant’s objection to testimony was untimely because it was

made after question was asked and answered).



                                                - 10 -
                            Failure to Request Instruction to Disregard

       Regarding the other two alleged violations of the motion in limine, the record reflects that

Appellant moved for mistrial without first requesting an instruction to disregard. A defendant’s

complaint regarding the admission of evidence may take three forms: (1) a timely, specific

objection; (2) a request for an instruction to disregard; and (3) a motion for mistrial. See Young

v. State, 137 S.W.3d 65, 69 (Tex.Crim.App. 2004). Each of these methods furthers the policies

of preventing and correcting errors and conserving judicial resources. Id. An objection serves as

a preemptive measure because it prompts the prevention of harmful events. Id. An instruction to

disregard is a corrective measure because it attempts to cure any harm or prejudice resulting

from events that have already occurred. Id. In a case where the prejudice is curable, an

instruction eliminates the need for a mistrial and serves to conserve judicial resources. Id. A

mistrial is also a corrective measure but it is reserved for those cases where an objection could

not have prevented and an instruction to disregard could not cure the prejudice stemming from

an event at trial. Id. A party who fails to request an instruction to disregard forfeits appellate

review of events that could have been cured by such an instruction. Id. at 70. But if an

instruction to disregard could have not had that effect, the only suitable remedy is a mistrial, and

a motion for a mistrial is the only essential prerequisite to presenting the complaint on appeal.

Id. When a party’s first action is to move for mistrial, as in this case, the scope of appellate

review is limited to the question whether the trial court erred in not taking the most serious

action of ending the trial. Id.

       We review a trial court’s ruling on a motion for mistrial for an abuse of discretion.

Hawkins v. State, 135 S.W.3d 72, 77 (Tex.Crim.App. 2004); Wead v. State, 129 S.W.3d 126, 129

(Tex.Crim.App. 2004). An appellate court must uphold the trial court’s ruling if it was within



                                               - 11 -
the zone of reasonable disagreement. Wead, 129 S.W.3d at 129. A mistrial is required only in

extreme circumstances where the prejudice is incurable. Archie v. State, 221 S.W.3d 695, 699

(Tex.Crim.App.2007). A mistrial is the trial court’s remedy for improper conduct that is so

prejudicial that expenditure of further time and expense would be wasteful and futile. Hawkins,
135 S.W.3d at 77.

       The fourth and fifth alleged violations of the motion in limine occurred during the

testimony of Detective Picard. She testified that she did not know Appellant prior to this case so

she looked him up on the I/LEADS system and obtained a photo of him. Appellant’s attorney

immediately sought a mistrial because the testimony violated the motion in limine as it related to

“prior bad acts.” During cross-examination, defense counsel questioned Picard about her search

warrant affidavit which included an allegation that the residence was controlled by Appellant and

Shantell Britton. When Picard stated that she did not know who Britton was, defense counsel

asked Picard whether she had just guessed about the information included in her affidavit. On

re-direct, the prosecutor asked Picard to explain how she attempted to identify the people who

were living in the residence. Picard explained that she used the I/LEADS system to determine

who lived at the residence. She told the jury that the I/LEADS system is a police database

generated by all of the incident reports. On this occasion, her search showed that Appellant and

Shantell Britton were associated with that address but it did not necessarily mean that they had

been arrested because the database included information regarding victims and witnesses as well.

Appellant moved for a mistrial based on a violation of the motion in limine and because her

testimony indicated that Appellant might have been arrested in the past.

       When a defendant moves for mistrial without first requesting an instruction to disregard,

as occurred in this case, he will obtain reversal only if the error could not have been cured by an



                                              - 12 -
instruction to disregard. Young, 137 S.W.3d at 70. It is well established that testimony referring

to or implying extraneous offenses can be rendered harmless by an instruction to disregard unless

they are so clearly calculated to inflame the minds of the jury and are of such a nature as to

suggest the impossibility of withdrawing the impression produced. Kemp v. State, 846 S.W.2d
289, 308 (Tex.Crim.App. 1992). Assuming for the sake of argument that the testimony was

inadmissible, a matter we do not decide, the detective’s statements that she found Appellant in

the I/LEADS system are not so inflammatory that an instruction to disregard would have been

ineffective. See Gardner v. State, 730 S.W.2d 675, 696-97 (Tex.Crim.App. 1987)(witness’s

statement that “[appellant] told me that even when he was in the penitentiary, that he had

stomach problems” was cured by trial court’s instruction to disregard); Barney v. State, 698
S.W.2d 114, 124-25 (Tex.Crim.App. 1985)(testimony that victim did not like defendant because

“he was an ex-con” was improper reference to extraneous offense, but cured by jury instruction).

By failing to request that the jury be instructed to disregard these portions of Picard’s testimony,

Appellant has forfeited his complaints. See Young, 137 S.W.3d at 70. The trial court did not by

denying Appellant’s motion for mistrial related to Picard’s testimony.

                                 Comment on Weight of Evidence

       Finally, we will examine Appellant’s argument that the prosecutor impermissibly

commented on the weight of the evidence while marking an exhibit. Near the beginning of the

State’s case-in-chief, the prosecutor stated, while marking the search warrant affidavit: “Let the

record reflect that I’m showing defense counsel what is being marked over State’s Exhibit

Number 1 from the motion to suppress as State’s Exhibit Number 2 for trial.” Defense counsel

moved for a mistrial on the ground that the prosecutor’s statements were an indirect comment on

the weight of the evidence.



                                               - 13 -
       Rule 38.1(i) requires that an appellant’s brief contain “a clear and concise argument for

the contentions made, with appropriate citations to authorities and to the record.” TEX.R.APP.P.

38.1(i). Appellant’s brief does not include any authority supporting his contention that the

prosecutor’s comment constituted an impermissible comment on the weight of the evidence.

This portion of Point of Error Three presents nothing for review because it is inadequately

briefed. See TEX.R.APP.P. 38.1(i); Rocha v. State, 16 S.W.3d 1, 20 (Tex.Crim.App. 2000)

(explaining an argument that is not supported by citation to legal authority presents nothing for

appellate review). Points of Error Two and Three are overruled. The judgment of the trial court

is affirmed.


July 25, 2012                        ________________________________________________
                                     ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rivera, and Antcliff, JJ.
(Antcliff, J., not participating)

(Do Not Publish)




                                              - 14 -